THE THIRTEENTH COURT OF APPEALS

                                   13-18-00689-CV


                  Juan Mendoza Corporation D/B/A JM Construction
                                        v.
                                  Patricia Dale


                                On Appeal from the
                County Court at Law No 3 of Cameron County, Texas
                         Trial Cause No. 2013-CCL-369


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Juan Mendoza Corporation d/b/a JM Construction.

      We further order this decision certified below for observance.

May 16, 2019